


Exhibit 10.8

 

MANHATTAN CAPITAL MARKETS LLC

 

AMENDMENT NO. 1

TO

OPERATING AGREEMENT

 

This Amendment No. 1 to Operating Agreement (this “Amendment”) is made as of
November 30, 2010 and amends that certain Operating Agreement of Manhattan
Capital Markets LLC, a California limited liability company, dated as of
July 30, 2010, by and between MBFS Holdings, Inc., a California corporation, and
Bodi Advisors, Inc., a California corporation (the “Operating Agreement”). 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Operating Agreement.

 

WHEREAS, the parties to the Operating Agreement desire to amend the Operating
Agreement to set forth the terms of Class C Membership Units; and

 

WHEREAS, pursuant to Section 10.5 of the Operating Agreement, the parties
thereto may amend the Operating Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Amendment of the Operating Agreement.  Notwithstanding anything
in the Operating Agreement to the contrary, from and after November 30, 2010,
the Operating Agreement will be amended as follows:

 

A.            The following Section 2.1(b)(iv) is hereby added to the Operating
Agreement:

 

“(iv)        As of November 30, 2010, the Company shall be authorized to issue
up to 500,000 Units of a new Class of Interests (the “Class C Membership Units”)
to MB for a purchase price of $1.00 per Unit.  MB, and any successor in interest
as the holder of the Class C Membership Units, is referred to herein in
connection with such Units as “Class C Members.”  Such Units shall be non-voting
except that the approval of the Class C Members owning a majority of the Class C
Membership Units shall be required as a condition to (A) the issuance of any new
Units of any Class of Interests, (B) changes to terms, rights and preferences of
any outstanding Class of Interests, (C) the Merger, and (D) any action described
in Section 1.6 of the Agreement.  In addition, the Class C Membership Units
shall not be subject to Section 4.1 of the Agreement (Restrictions on Transfer),
or treated as outstanding Interests owned by MB for purposes of Section 4.2
(Tag-Along Rights) or Section 4.3 ( Drag-Along Rights) of the Agreement.  The
Class C Membership Units shall also be entitled to receive a cumulative, but not
compounded, preferred

 

1

--------------------------------------------------------------------------------


 

return of six percent (6.0%) per annum on the amount of their Net Capital
Contributions payable monthly on the first day of each month (“Preferred
Return”).  The “Net Capital Contributions” of the Class C Membership Units shall
mean the aggregate purchase price paid and other Capital Contributions made with
respect to the Class C Membership Units less any distributions made with respect
to the Class C Membership Units other than distributions of Preferred Return. 
The Class C Membership Units shall not be entitled to be allocated Net Income or
Net Loss, or to receive distributions or any other allocations respecting
Ownership Percentages except as set forth in Sections 6.1, 6.2 and 8.3 of this
Agreement.  Upon payment of all accrued but unpaid Preferred Return and the
return of all Net Capital Contributions of the Class C Members respecting the
Class C Membership Units, the Class C Membership Units shall be deemed to have
been retired and cancelled.”

 

B.            Section 6.1 of the Operating Agreement is hereby deleted and
replaced in its entirety with the following:

 

“6.1         Allocations of Net Income and Net Loss.  After giving effect to the
special allocations set forth in Section 6.4 hereof, of Net Income, Net Loss or
items thereof required by Code Section 704(b) and the Treasury Regulations
promulgated thereunder, Net Income and Net Loss shall be allocated to the
Members in the following priority and manner:

 

(a)           Net Income shall be allocated to the Members in the following
order of priority:

 

(i)            First, to the Class C Members until the Class C Members have been
allocated Net Income equal to the Preferred Return paid to the Class C Members;

 

(ii)           Second, to any Member allocated Net Loss under
Section 6.1(b) that could not be allocated to another Member due to the
limitations contained in the proviso in Section 6.1(b), an amount equal to the
amount of such Net Loss; and

 

(ii)           Thereafter, to the Members (other than the Class C Members with
respect to the Class C Membership Units) pro rata, in proportion to their
respective Ownership Percentages, subject, in the case of the Class B Membership
Units, to the provisions of Section 2.1(b)(ii).

 

(b)           Net Loss shall be allocated to the Members (other than the Class C
Members with respect to the Class C Membership Units) pro rata, in proportion to
their respective Ownership Percentages, subject, in the case of the Class B
Membership Units, to the provisions of Section 2.1(b)(ii), provided, however,
any allocations of Net Loss which would

 

2

--------------------------------------------------------------------------------


 

cause a Member to have an Adjusted Capital Account Deficit shall be applied
proportionally to the other Members (other than the Class C Members with respect
to the Class C Membership Units) so as to allocate the maximum amount of Net
Loss to such Members without causing any Member to have an Adjusted Capital
Account Deficit.

 

(c)           For purposes of this Agreement, “Adjusted Capital Account Deficit”
shall mean, with respect to any Member, the deficit balance, if any, in such
Member’s Capital Account as of the end of the relevant Fiscal Year, after giving
effect to the following adjustments:  (i) credit to such Capital Account any
amounts which such Member is obligated to restore pursuant to any provision of
this Agreement or is deemed to be obligated to restore pursuant to the
penultimate sentence of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and (ii) debit to such Capital Account the items described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5),
and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition of Adjusted Capital
Account Deficit is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.”

 

C.            Section 6.2 of the Operating Agreement is hereby deleted and
replaced in its entirety with the following:

 

“6.2         Distributions.  Except upon the liquidation of the Company under
Section 8.3 hereof (in which case distributions shall be made as provided in
Section 8.3 hereof) the Company shall make distributions of Available Cash
according to this Section 6.2.

 

(a)           No distribution shall be made under this Section 6.2 to the extent
it would, in the reasonable determination of the Board, cause the Company to
have insufficient cash flow to operate its business in a reasonable manner or to
be in default under any net worth, debt-to-equity ratio, asset base, or similar
financial test or covenant contained in, or otherwise violate or accelerate, any
financing arrangement, promissory note, loan or credit agreement, security
agreement, indenture, or other instrument to which the Company is a party (other
than an instrument under or with respect to which a Member or Affiliate thereof
is the applicable creditor).

 

(b)           Distributions of Available Cash shall be made first to the Class C
Members until payment of any accrued but unpaid Preferred Return and thereafter
to the Class C Members until all Net Capital Contributions respecting the
Class C Membership Units have been returned.

 

3

--------------------------------------------------------------------------------


 

(c)           Subject to the Company having Available Cash and after all
distributions have been made under Section 6.2(b), the Company shall make
minimum distributions in cash to the Members (other than the Class C Members
with respect to the Class C Membership Units) in an aggregate amount with
respect to each Fiscal Year, no later than the date occurring ninety (90) days
after the end of such Fiscal Year, in an amount at least equal to 40% of its
taxable Net Income with respect to such Fiscal Year other than any Net Income
allocated to offset Net Loss previously allocated to a Member.  Distributions of
Available Cash to the Members pursuant to this Section 6.2(c) shall be subject
to the provisions of Section 6.2(a).

 

(d)           The Board is hereby authorized to withhold from distributions, or
with respect to allocations, to the Members and to pay over any federal, state,
local, or foreign government any amounts required to be so withheld pursuant to
the Code or any provisions of any other federal, state, or local law and shall
allocate such amounts to the Members with respect to which such amount was
withheld.  Distributions shall be deemed made to a Member in such amounts that
the Company withholds or pays over to a taxing authority on account of amounts
allocable to a Member pursuant to any requirement of the Code or of foreign,
state or local tax law.

 

(e)           Thereafter, Available Cash shall be distributed in such amounts
and at such times as the Board shall determine, in its discretion after due
consideration to the interests of all Members, to the Members in accordance with
their respective Ownership Percentages after accounting for any prior
distributions made under Sections 6.2(b) and 6.2(c).”

 

D.            Section 8.3(c) of the Operating Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(c)         Third, to the Class C Members until they have received any accrued
but unpaid Preferred Return and the balance of their Net Capital Contributions,
and thereafter to the Members (other than the Class C Members with respect to
the Class C Membership Units) pro rata, in proportion to and in an amount equal
to the positive balances in their respective Capital Accounts (after making all
allocations required by Article VI).”

 

2.             Effectiveness of Amendment.  Each of the undersigned, by its
signature below, does hereby give its written consent to the amendment of the
Operating Agreement in accordance with the foregoing provisions.

 

3.             Confirmation of Operating Agreement.  Except as set forth in
Section 1 of this Amendment, the Operating Agreement is not being amended,
supplemented or otherwise

 

4

--------------------------------------------------------------------------------


 

modified, and the terms, conditions and agreements set forth in the Operating
Agreement are hereby ratified and confirmed and shall continue in full force and
effect.

 

4.             Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of California.

 

5.             Severability.  Each provision of this Amendment shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Amendment that are valid,
enforceable and legal.

 

6.             Counterparts.  This Amendment may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart as of the day and year first
written above.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the undersigned have executed this Amendment No. 1 to
Operating Agreement to be effective as of the day and year first above written.

 

 

 

MBFS HOLDINGS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/Dean Fletcher

 

 

Name:

Dean Fletcher

 

 

Title:

Executive Vice President/CFO

 

 

 

 

 

 

 

 

 

BODI ADVISORS, INC.,

 

a California corporation

 

 

 

 

 

 

 

 

 

By:

/s/Greg Jacobson

 

 

Name:

Greg Jacobson

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------

 
